DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/03/2021 has been entered.  Claims 1-16 and 20 remain pending in the application.  Claims 17-19 have been canceled.  Applicant's amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Rejection mailed 02/03/2021.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 has been considered by the examiner.  

Election/Restrictions
Claims 1-16 are allowable. The restriction requirement between claims 1-16 and claim 20, as set forth in the Office action mailed on 11/17/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/17/2020 is partially withdrawn.  Claim 20, directed to  no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 17-19, directed to a system remain withdrawn from consideration because they do not all  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 17-19 directed to a system non-elected without traverse.  Accordingly, claims 17-19 have been cancelled.

Allowable Subject Matter
Claims 1-16 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method of additively printing extension segments on a plurality of workpieces, the method comprising determining a workpiece-interface of each of a plurality of workpieces from one or more digital representations of one or more fields of view having been captured by a vision system.  The plurality of 
The closest prior art is U.S. Pub. No. 2016/0121438 to Ladewig et al. ("Ladewig") in view of U.S. Pub. No. 2016/0250724 to Krol et al. ("Krol") as set forth in the Non-Final Rejection mailed 02/03/2021.  Applicant argues that claim 1 is currently amended in the interest of advancing prosecution and without conceding the propriety of the rejections. As amended, claim 1 provides for determining a workpiece-interface of each of a plurality of workpieces from one or more digital representations of one or more fields of view having been captured by a vision system with the plurality of workpieces secured to a build plate at locations identifiable by respective ones of a plurality of registration points mapped to a coordinate system utilized to locate respective ones of the plurality of workpieces and/or the corresponding workpiece-interfaces (remarks, page 9).  Applicant argues that claim 1 as amended recites that the one or more fields of view comprise a plurality of areas of interest respectively corresponding to an expected location of respective ones of the plurality of workpieces and/or the corresponding workpiece-interfaces, and that respective ones of a plurality of areas of interest are determined based at least in part on the respective ones of the plurality of registration points being mapped to the coordinate system (remarks, page 9).  Applicant argues that the combination of Ladewig and Krol additionally fails to disclose or even suggest at least these additional features of claim 1 (remarks, page 9These arguments have been fully considered and are persuasive.  
The references do not teach or suggest the plurality of workpieces secured to a build plate at locations identifiable by respective ones of a plurality of registration points mapped to a coordinate system utilized to locate respective ones of the plurality of workpieces and/or the corresponding workpiece-interfaces, wherein respective ones of a plurality of areas of interest are determined based at least in part on the respective ones of the plurality of registration points being mapped to the coordinate system.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 
/REBECCA JANSSEN/Primary Examiner, Art Unit 1733